Citation Nr: 0928518	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  98-14 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 
1974.  He also served with National Guard for over 20 years.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in August 2000, 
September 2003, and September 2006 for additional development 
of the record.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the 
enemy while serving on active duty.  

2.  The Veteran does not have a diagnosis of PTSD due to a 
verified or potentially verifiable stressor during his period 
of active service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters, including letters dated in June 2005, 
October 2006, October 2007, and March 2008, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), as well as the type of evidence VA would assist him 
in obtaining.  

The Veteran was also informed that he should send to VA 
evidence in his possession that pertains to the claim, and 
was advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The RO also provided the Veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the Veteran's claim, and 
also specifically informed the Veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's claim after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the certification of the 
Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical treatment reports, VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claim.  

The Board also notes that the claim has been remanded for 
additional development, to include a VA examination dated in 
April 2007 in connection with the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, to include psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether the Veteran 
actually engaged in combat with the enemy.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

Here, the Board notes that the Veteran served as a military 
policeman in service.  There is no evidence in the Veteran's 
claims file, including his service personnel records, to 
suggest that the Veteran engaged in combat.  As such, the 
Board finds that the Veteran did not engage in combat.  

In both an April 1998 and May 2001 Vet Center examination, 
the Veteran was diagnosed with severe chronic PTSD.  Also, in 
a December 1997 VA heart examination, the Veteran was 
diagnosed with PTSD.  The April 2007 VA examination also 
indicated that the Veteran has a diagnosis of PTSD.  

During the April 1998 and May 2001 Vet Center examinations, 
the April 2007 VA examination, and in various lay statements, 
the Veteran provided a description of several stressful 
incidents that occurred during his time of active service.  

First, in some time in early 1973, the Veteran described 
patrolling the base with his patrol partner one night when a 
soldier pulled a gun on the Veteran and stuck it in his face.  
The Veteran described a very tense situation before he was 
able to disarm the soldier.  

Second, some time between late 1973 and early 1974 (the 
Veteran is unsure of the exact date); he reported that three 
robbers armed with M-16 rifles and one 45-caliber attempted 
to rob the 1st National Virginia Bank located on the base.  
His unit, the 521st MP Company was called to the scene and 
the Veteran reported being fearful that someone would die in 
the stand-off.  

Third, the Veteran described having several bomb threats on 
base.  As a military policeman, the Veteran was responsible 
for closing out these incidents.  

Next, in some time during the summer of 1974, the Veteran 
reported being on TDY with the 515th MP Company at Fort 
Pickett where the Veteran and his partner were called to a 
scene when a man threatened to detonate a pipe bomb.  The 
Veteran had to arrest the man and remove the pipe bomb.    

The Veteran also described various other stressful incident 
while being stationed at Fort Belvoir during 1973 and 1974, 
including being beaten up, knifed and having guns pulled on 
him.  Further, the Veteran described responding to several 
accidents where people were killed.  

In this regard, the Board notes that the RO contacted the 
Veteran and requested that he provide a detailed description 
of his in-service stressors, as required by the August 2000 
remand.  The Board notes that the Veteran did not respond to 
this request.  

After the September 2006 Board remand, the RO again contacted 
the Veteran on several occasions, specifically in letters 
dated in October 2006, October 2007, and March 2008, and 
requested detailed information regarding his in-service 
stressors in order to facilitate verification of his 
stressors.  

Again, the Veteran did not reply to these requests.  And the 
Board notes that in the April 2007 VA examination, the 
examiner stated that the Veteran was nonspecific about his 
stressors.  The Board notes that details needed to verify the 
stressors were not provided.  

Finally, The Board notes the RO contacted the U.S Armed 
Services Center for Research of Unit Records (USASCRUR) to 
obtain the Veteran's unit records.  The RO received the 
Veteran's unit records, as well as records from his service 
in the National Guard.  These records, however, do not serve 
to corroborate the Veteran's stressors.  

In this regard, the Board notes that, during service, the 
Veteran is not shown to have treated or hospitalized for any 
psychiatric complaints, and he was generally given high marks 
for the performance of his duties with the National Guard.  

In light of the foregoing, the Board must deny the Veteran's 
claim.  While the Veteran has been diagnosed with PTSD, the 
evidence contained in the Veteran's claims file does not 
serve to corroborate the claimed in-service stressors.  

There is no evidence in the Veteran's service medical records 
or service personnel records, or any evidence outside of the 
Veteran's own statements, tending to verify the Veteran's 
claimed in-service stressors.   

Here, the Board notes that applicable law states that, when a 
claim of PTSD is based on a non-combat stressor, "the non-
combat Veteran's testimony alone is insufficient proof of a 
stressor," Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), 
and "credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist only of after-the-
fact medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).   In this case, the only direct evidence in the 
record is his own statements and information contained in 
treatment records that is based on his statements.  

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressor occurred, service connection for PTSD must be 
denied.  


ORDER

Service connection for claimed PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


